PER CURIAM:
Paul Nagy appeals the district court’s order denying Nagy’s motion for recusal of the district judge pursuant to 28 U.S.C. § 455 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Nagy, No. CA-98-951-5-BR (E.D.N.C. Aug. 12, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED